 

Exhibit 10.1

 

Execution Version

 

LIMITED WAIVER AND FIRST AMENDMENT
TO TERM LOAN CREDIT AND SECURITY AGREEMENT
AND CERTAIN OTHER DOCUMENTS

 

THIS LIMITED WAIVER AND FIRST AMENDMENT TO TERM LOAN CREDIT AND SECURITY
AGREEMENT AND CERTAIN OTHER DOCUMENTS (this “Amendment”), dated as of June 29,
2018, is by and among Hudson Technologies Company, a Tennessee corporation
(“Hudson Technologies”), HUDSON HOLDINGS, INC., a Nevada corporation
(“Holdings”), and ASPEN REFRIGERANTS, INC. (formerly known as
AIRGAS-REFRIGERANTS, INC.), a Delaware corporation (“ARI” and together with
Hudson Technologies, and Holdings, collectively, the “Borrowers”, and each a
“Borrower”), the other Credit Parties hereto, the financial institutions party
hereto as lenders (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as collateral agent and administrative agent for
the Lenders (in such capacities, the “Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).

 

WITNESSETH

 

WHEREAS, the Borrowers, the other Credit Parties, the Lenders, and the Agent are
parties to that certain Term Loan Credit and Security Agreement dated as of
October 10, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the Borrowers have informed the Agent and the Lenders that they do not
expect to be able to comply with the financial covenant contained in Section 6.5
of the Credit Agreement for the fiscal quarter ending June 30, 2018 (the “2Q18
Financial Covenant”); and

 

WHEREAS, (x) the Agent and the Required Lenders are willing to waive the
requirement to comply with 2Q18 Financial Covenant, and (y) the Credit Parties,
the Agent and the Required Lenders wish to amend certain terms of the Credit
Agreement and the Other Documents, in each case, in accordance with, and subject
to, the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I.
LIMITED WAIVER

 

1.1           Limited Waiver. Notwithstanding the provisions of the Credit
Agreement to the contrary, the Agent and the Required Lenders hereby agree to
waive the requirement to comply with the 2Q18 Financial Covenant (the “Limited
Waiver”); provided, that, on July 31, 2018: (x) the Total Leverage Ratio as of
such date shall be calculated for the consecutive 12-month period then ending;
and (y) and failure of the Credit Parties to maintain, as of the end of such
consecutive 12-month period then ending, a Total Leverage Ratio of not greater
than 4.75:1.00 shall constitute an immediate Event of Default.

 

 

 

  

1.2           Effectiveness of Limited Waiver. The foregoing Limited Waiver
shall be effective only to the extent specifically set forth herein and shall
not (a) be construed as a waiver of any breach, Default or Event of Default
other than as specifically waived herein nor as a waiver of any breach, Default
or Event of Default of which the Lenders have not been informed by the Credit
Parties, (b) affect the right of the Lenders to demand compliance by the Credit
Parties with all terms and conditions of the Credit Agreement and the Other
Documents, except as specifically modified or waived by the terms hereof, (c) be
deemed a waiver of any transaction or future action on the part of the Credit
Parties requiring the Lenders’ or the Required Lenders’ consent or approval
under the Credit Agreement or the Other Documents, or (d) except as waived
hereby, be deemed or construed to be a waiver or release of, or a limitation
upon, the Agent’s or the Lenders’ exercise of any rights or remedies under the
Credit Agreement or any Other Document, whether arising as a consequence of any
Default or Event of Default which may now exist or otherwise, all such rights
and remedies hereby being expressly reserved.

 

Article II.
AMENDMENTS

 

2.1           Amendment to Section 1.2 of the Credit Agreement.

 

(a)          The defined term “GSO” in Section 1.2 of the Credit Agreement is
hereby amended and restated in proper alphabetical order to the below and (x)
all instances of the defined term “GSO” in the Other Documents shall refer as of
the date hereof to “FS” (as defined below) and (y) all instances of “GSO” in the
Other Documents, however appearing, will be replaced with “FS” other than the
references to GSO in Section 8.1 of the Credit Agreement (Closing Date
Conditions):

 

“FS” means Franklin Square Holdings, L.P. and its Affiliates (including, without
limitation, its affiliated investment advisers).

 

(b)          The following new defined term “First Amendment Effective Date” is
added to Section 1.2 in proper alphabetical order:

 

“First Amendment Effective Date” means June 29, 2018.

 

2.2           Amendment to Section 2.1(d) of the Credit Agreement. Section
2.1(d) of the Credit Agreement is hereby amended and restated to read as
follows:

 

“(d) The Delayed Draw Commitment shall automatically expire on the date that is
the earlier of (i) the date on which the entire Delayed Draw Commitment has been
funded or (ii) the First Amendment Effective Date (such earlier date, the
“Delayed Draw Commitment Expiration Date”).”

 

 

 

  

2.3           New Notice Address under Section 14.6 of the Credit Agreement.
Pursuant to Section 14.6 of the Loan Agreement, the parties hereto acknowledge
and agree that notices to any Lender affiliated with FS shall be sent to the
address below (which shall replace the address previously set forth on the
signature page of the Credit Agreement):

 

Franklin Square Holdings, L.P.

201 Rouse Boulevard

Philadelphia, PA 19112

Attn: Investment Manager

Email: FSICFranchiseInvestments@fsinvestments.com

 

With a copy to:

 

King & Spalding LLP

1185 Avenue of the Americas

New York, New York 10036-4003

Attention: W. Todd Holleman, Esq.

Telephone: (212) 556-2100

Facsimile: (212) 556-2222

Email: tholleman@kslaw.com

 

2.4           Amendment to GSO Fee Letter. The GSO Fee Letter is hereby amended,
with respect to the Delayed Draw Facility Fee only, by amending and replacing
the references to “GSO” wherever such term appears with “Franklin Square
Holdings, L.P.”

 

2.5           General Amendment. All instances of, and references to, “GSO
Capital Partners LP” or “GSO / Blackstone Debt Funds Management LLC” in the
Credit Agreement and any Other Document are hereby amended and replaced wherever
such terms appear with “Franklin Square Holdings, L.P.” other than (i) the
reference to GSO Capital Partners LP in the definition of “GSO Fee Letter” and
(ii) any reference to the GSO Fee Letter wherever appearing except to the extent
such references are amended by Section 2.3 of this Amendment.

 

Article III.
Additional Agreements

 

3.1           Lenders’ Financial Advisor.

 

(a)          Each of the Credit Parties hereby acknowledges and agrees that: (i)
the Lenders have engaged FTI Consulting Inc. to serve as their financial advisor
(“FTI”), to advise and assist the Lenders and their counsel with their ongoing
assessment of the Credit Parties’ financial performance, their ability to repay
the Obligations, and other matters related to the Credit Parties, the
Obligations, and the Collateral; and (ii) the Credit Parties shall reimburse the
Lenders for any and all reasonable and documented fees and expenses of FTI
incurred in connection with such engagement in accordance with Section 14.9 of
the Credit Agreement. The Lenders may elect to maintain the confidentiality of
any conclusions reached or analysis or reports prepared by FTI and may also
provide that FTI’s conclusions shall be covered by the attorney work-product
privilege and other applicable privileges.

 

 

 

  

(b)          Each of the Credit Parties shall, and shall cause its officers,
directors, employees and advisors to, cooperate fully with the Lenders and their
advisors (including FTI) in furnishing information as and when reasonably
requested regarding the Collateral, and any Credit Party’s financial affairs,
finances, financial condition, business and operations. Each Credit Party
authorizes the Lenders and their representatives and advisors to meet and/or
have discussions with any of the Credit Parties’ officers, directors, employees
and advisors from time to time as reasonably requested by the Lenders to discuss
any matters regarding the Collateral, and any Credit Party’s financial affairs,
finances, financial condition, business and operations, and shall direct and
authorize all such persons and entities to fully disclose to the Lenders and
their representatives and advisors all information reasonably requested
regarding the foregoing. Each of the Credit Parties hereby represents and
warrants that no such officer, director, employee or advisor, as the case may
be, is prohibited (or otherwise limited) by any confidentiality agreement or
similar agreement with such Credit Party from providing any of the foregoing
information to the Lenders or their representatives and advisors.

 

(c)          Failure of the Credit Parties to comply with the covenants and
agreements set forth in this Section 3.1 shall constitute an immediate Event of
Default.

 

3.2           Indemnification of GSO Capital Partners LP. Notwithstanding
anything in the Credit Agreement (after giving effect to this Amendment) to the
contrary, the parties hereto acknowledge and agree that GSO Capital Partners LP
and each of its officers, directors, Affiliates, attorneys, employees and agents
shall continue to be included as an indemnified person for purposes of Section
14.5 of the Credit Agreement.

 

Article IV.
CONDITIONS TO EFFECTIVENESS

 

4.1           Closing Conditions. This Amendment shall be deemed effective as of
the date the Agent and the Lenders shall have received a copy of this Amendment
duly executed by each of the Borrowers, the other Credit Parties, the Required
Lenders and the Agent (the “Effective Date”).

 

Article V.
MISCELLANEOUS

 

5.1           Representations and Warranties of the Credit Parties. Each Credit
Party represents and warrants as follows:

 

(a)          It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

 

 

  

(b)          This Amendment has been duly executed and delivered by such Credit
Party and constitutes such Credit Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment.

 

(d)          After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

5.2           Reaffirmation of Obligations. Each Credit Party hereby ratifies
the Credit Agreement and the Other Documents and acknowledges and reaffirms (a)
that it is bound by all terms of the Credit Agreement and the Other Documents
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.

 

5.3           Credit Document. This Amendment shall constitute an Other Document
under the terms of the Credit Agreement.

 

5.4           Expenses. The Borrowers agree to pay all reasonable costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of King & Spalding LLP, counsel to the Lenders.

 

5.5           Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Agent or the Required Lenders, as is necessary
to carry out the intent of this Amendment.

 

5.6           Entirety. The Credit Agreement (as modified by this Amendment) and
the Other Documents embody the entire agreement among the parties hereto and
supersede all prior agreements and understandings, oral or written, if any,
relating to the subject matter hereof.

 

 

 

  

5.7           Counterparts. This Amendment may be executed in original
counterparts each of which counterpart shall be deemed an original document but
all of which counterparts together shall constitute the same agreement.
Execution anid delivery via facsimile or PDF shall bind the parties.

 

5.8           No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such persons, or failure of such
persons to act under the Credit Agreement on or prior to the date hereof.

 

5.9           Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

5.10         Governing Law; Consent to Jurisdiction; Service of Process; Waiver
of Jury Trial. The governing law, jurisdiction, service of process and waiver of
jury trial provisions set forth in Sections 14.1 and 11.8 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.

 

5.11         Agent Authorization. Each of the undersigned Lenders, which
together constitute the Required Lenders, hereby authorizes the Agent to execute
and deliver this Amendment and, by its execution below, each of the undersigned
Lenders agrees to be bound by the terms and conditions of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

  BORROWERS:       HUDSON TECHNOLOGIES COMPANY         By: /s/ Brian Coleman  
Name: Brian Coleman   Title: President         HUDSON HOLDINGS, INC.         By:
/s/ Brian Coleman   Name: Brian Coleman   Title: President         ASPEN
REFRIGERANTS, INC.         By: /s/ Brian Coleman   Name: Brian Coleman   Title:
President         GUARANTOR:         HUDSON TECHNOLOGIES, INC.         By: /s/
Brian Coleman   Name: Brian Coleman   Title: President

 

Signature Page to Limited Waiver and First Amendment – Hudson Technologies

 

 

 

  

  AGENT:       U.S. BANK NATIONAL ASSOCIATION,   as the Agent         By: /s/
Prital K. Patel   Name: Prital K. Patel   Title: Vice President

 

Signature Page to Limited Waiver and First Amendment – Hudson Technologies

 

 

 

   

 

LENDERS:       FS INVESTMENT CORPORATION   By: FS/KKR Advisor, LLC, as
Investment Adviser       HAMILTON STREET FUNDING LLC   By: FS Investment
Corporation, as Sole Member   By: FS/KKR Advisor, LLC, as Investment Adviser    
  GREEN CREEK LLC   By: FS Investment Corporation II, as Sole Member   By:
FS/KKR Advisor, LLC, as Investment Adviser       JUNIATA RIVER LLC   By: FS
Investment Corporation II, as Sole Member   By: FS/KKR Advisor, LLC, as
Investment Adviser       JEFFERSON SQUARE FUNDING LLC   By: FS Investment
Corporation III, as Sole Member   By: FS/KKR Advisor, LLC, as Investment Adviser
      FS INVESTMENT CORPORATION IV   By: FS/KKR Advisor, LLC, as Investment
Adviser         By: /s/ Brian Gerson   Name: Brian Gerson   Title: Authorized
Signatory

 

Signature Page to Limited Waiver and First Amendment – Hudson Technologies

 

 

 

 

